Appellant is sentenced to confinement in the penitentiary for a period of five years for theft of property over the value of fifty dollars.
We find no bill of exceptions bringing to our attention any complaint of the action of the trial court in the conduct of the case. There is filed with the record a paper denominated a statement of facts. It is not verified either by agreement of the attorneys or certificate of the trial judge, and is consequently wanting in statutory essentials. In the absence of a statement of facts or bills of exception there is nothing presented for review.
The judgment is affirmed.
Affirmed.